— In a proceeding to invalidate a petition nominating Anne M. Stewart as a candidate of the Better Government Party for the public office of Suffolk County Legislator, in the Special Election to be held on February 16, 1993, the petitioners appeal from a judgment of the Supreme Court, Suffolk County (Dunn, J.), dated February 3, 1993, which, after a trial, dismissed the proceeding, and Anne M. Stewart cross-appeals from so much of the judgment as purportedly denied her motion, made during trial, to dismiss the petition based on objections in point of law.
*770Ordered that the cross appeal is dismissed, without costs or disbursements; and it is further,
Ordered that the judgment is affirmed, without costs or disbursements.
The cross appeal of Anne M. Stewart is dismissed as she is not aggrieved by the judgment (see, CPLR 5511). The denial of her motion to dismiss the petition based on objections in point of law, made during trial, is brought up for review on the appeal by the petitioners (CPLR 5501 [a] [1]).
The petitioners have not demonstrated conduct on the part of the candidate sufficient to rise to the level of fraud required to invalidate the nominating petition, which, we find, had a sufficient number of valid signatures (see, Matter of Hargett v Green, 186 AD2d 803; Matter of Ruiz v McKenna, 40 NY2d 815).
We have examined the remaining contentions of the parties and find them to be without merit. Sullivan, J. P., Rosenblatt, Lawrence and Eiber, JJ., concur.